Title: From George Washington to John Augustine Washington, 28 June–2 July 1755
From: Washington, George
To: Washington, John Augustine



[Great Crossing of the Youghiogheny, Pa.,28 June–2 July 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

Immediately upon our leavg the C. at Geors. Ck the 14th Inst. (from whe I wrote to yo.) I was siezd wt violt Fevers & Pns in my hd wch con[tinue]d wtout the lt Intermisn till the 23 follg when I was reliev’d by the Genls absolty ordering the Phyns to give me Doctr Jas Powder; wch is s (one of the most excelt mede in the W.) for it gave me immee ease, and removed my Fevrs & othr Compts in 4 Days time. My illness was too violent to suffer me to ride, therefore I was indebted to a coverd Waggon for some part t of my Transpn; but even in this I cd not conte far for the joltg was so gt that I was left upon the Road with a Guard and necessys, to wait the Arrl of Colo. Dunbars Detacht, whh was 2 days M. behind us. The Genl giving me his wd and of honr that I shd be brought up before he reachd the French Fort; this promise, and the Doctrs threats that if I perseverd it woud endanger in my attempts to get on, in the Condn I was, my Life, wd be endangered, determind my e to halting lt for the above Detacht.
As I expect the Comn betn this & Wills’s Ck will must soon be too dangerous for single persons to pass, it will possibly stop render the Interce of Lettrs in any measure slow & precarious; therefore I shall attempt

(and will go through if I have strength,) to give you an acct of our proceedings, of our Situation, & of our prospects at present; which I desire yo. may will com[municat]e to Colo. Fairfax &ca of others, my Corrispts; for I am too weak to write more than this Lettr. In the Lr wch I wrote to you fm Georges Ck I acqd you that unless the numr of Wagns were retrenchd & the carryg H[orse]s incrd that we never shd be able to see Duquisne: This in 2 Days afterwards, wch was abt the time they got to the little Meadows with some of their F foremost. Waggon’s and strongest Teams, they themselves were convinced off, for they found that beside the almost imposy of gettg the Wagns along at all; that they had often a Rear of them of 3 or 4 Miles of Waggons in length; & th[a]t the Soldrs Guarding these em were so disunitd persd that if we had been attackd either in Front, Center or Rear that e part so attackd, must have been cut of & or totally defeatd routed before they coud be properly sustaind by any other Corps.
At the little Meadws there was a 2d Council calld, for there had been one before wherein it was again representd to all the Offrs of the difft Corps the gt necessity there was urgentcy for Hs. & how laudable it wd be to retrench a further retrenchment of their Baggage and offer the Spare Hs. for the would be that the spare ones might be turned over for Publick Service. In order to encourage this I gave up my best Horse (wch I have nevr hd of since) & took no more baggage than half my Portmanteau c wd easily contn. It was also sd is said however th[a]t the numbr was to be lessend, but this was s reduced by this 2d attempt was only from 210 or 12, to 200 wch had no percept eiveable difference effect.

The Genl before they met in Council askd my prive Opinn concerng the Expn; I urgd it in the warmest terms I was master off able, to push on forward; if we even did it with a small but chosn Detacht for that purpose Band, with the such Artillery and such other things light Stores as were absolutely necessary; leavg the ⟨erasure⟩ and other Convoys with the Remainder heavy Artilly Baggage &ca with the rear division of the Army, to follow by slow and regular easy Marches, which they might do safely while we were advanced in Front. As one Reason to support this Opinion, I inform’d th[a]t urged that if we cd credt our Intelligence, the French were weak at the Forks at present but hourly expectd reinfts wch to my certain knowledge coud not arrive with Provns or any supplys durg the continuance of the Droughth which we were then experiencing—as the the Buffaloe River (River le beauf) down wch is was their only commn to Venango, must be as Dry as we now fd the gt xing of the Yaughe; wch may be passd dry shod.
This was a Scheme that took advice prevailed, & it was detd that the Genl, with 1200 Chosen Men and Officers of from all the differt Corps, with under the following Field Officer’s (vizt Sr Petr Halkett who acts as Brigadier, Lt Colo. Gage Lt C: Burton, and Majr Sparke, with such a certain number of Waggons as the Train wd absolutely require, shoud March as soon as things coud be got in readiness for them; which was compleated, and we on our March by the 19th, leavg Colo. Dunbar & Majr Chapman with the residue of the two Regts, some Indept Companys most of the Women and in short every thing not absolutely necessary behind: carrying our behind; except such Provision’s & other necessarys as we took, and carried upon upon Horses.

We set out with less than 30 Carriages (Inclg all those that transported the Ammunition for the Howetzers, 12 prs, 6 prs, &ca) & all of those em strongly Horsed; which was a prospect that conveyd the most infinite delight to me my mind, tho’ I was excessively ill at the time. But this prospect was soon over turned clouded, & all my Sanguine hopes brought very low indeed when I found, that instead of pushing on with vigour, without regarding a little rough Road, they were halting to Level every Mold Hill, & to erect Bridges over every brook; by which means we were 4 Days gettg 12 Miles; where . At this Camp I was left by the Doctrs Advice, and the Genls absolute Orders, otherwise I woud as I have already mentioned without which I should not have been prevaild upon to remain behind, my own Detachmt as I then imagin’d, and now believd e I shall now find it not very no easy matter to join my own Corps again, which is 25 Miles advanced before us; tho’ notwithstanding I had the Genls word & of Honr pledgd in the most Solemn manner, that I shd be b[rough]t up before he arrived at Fort Duquisne. They have had frequent Alarms and several Men have been Scalp’d, but this is only done with no other design than to retard the March; and to harass the Men ; who if they are to be turnd out every time a small party of them attack the Guards at Night; (for I am certain they have not sufficient strength to make head against the whole force to make a serious assault) their ends will be accomplished; by the gaining of time.
I have been now 6 Days with Colo. Dunbars Corps, who are in a misserable Condition for want of Horses; not havg now one

half enough for their Wagns so that the only method he has of proceeding is to March on himself with as many Waggon’s as those will draw, and then Halt till the Remainder are brought up with the same horses which requires two Days more; and shortly I believe, shortly he will not be able to stir at all; but there has been vile management in regard to Horses; and while I am mentiong this, I must not forget to desire, that you’ll will acqt Colo. G. Fx that I have made the most strict diligent enquiry after his Man & Horses, but can hear nothing of either; at least nothing that can be credited. I was told that the Fellow was taken ill upon the Road while he was with Sr Jno. St Clairs Detachmt, and ⟨illegible⟩ the certainty of this I cant not answer for, but I believe there is nothing more certn than that he is not with any part of the Army. And unless the Horses stray and make home themselves I believe there is 1000 to 1 whether against he is ever sees ing them again: for I gave up a horse only one Day, & never coud see or hear of him afterwards: My strength wont admit me to say more, tho I have not said half what I intended con[cernin]g our Affrs here. Business, I shall not think of but depd solely upon yr man[agemen]t of all my affrs, & doubt not not doubting but that they will be well conducted—You may thank my Fds for the Lettrs I have recd from them; wch tell them has not been one from any Mortal since I left Fairfax, except yourself and Mr Dalton[.] It is a piece of specimen of their regard & kindness which I shd endr to acknowe & thank them for was I able, and sufferd to write. All your Letters to me I wd have you send t to Mr Cocks of Winchester or to Govr Innis at Fort Cumberd, & then you may be certn that I may have the bettr chance of their comg safe to hand; otherwise I cant say as much⟨.⟩ Make

my Complimts to all who think me worthy of their Enquirys. I am
Gt xing on the Yaughe June 28th 1755
P.S. Added afterwards, to the foregoing Letter as follows
[Scalping Camp, Pa., 2 July 1755]
A Great Misfortune that Serious inconvenience attended me in my Sickness and that was, looseing the use of my Servant, for poor Jno. Alton was taken abt the same time that I was, & with nearly the same disorder; and was confind as long; so that we did not see each other for several Days. He is also tolerably well recoverd. We are now advand almost as far as the gt Meadows; and I shall set out tomorrow morning for my own Corps, with an Escort of 100 Men which is to guard some Provision’s up; so that my Fears and doubts on that head are quite now removd.
I had a Letter Yesterday from Orme, who writes me word that they have passd the Yaughyangane for the last time, that they have sent out Partys ies to scour the Country thereabouts, and have Reason to believe that the French are greatly alarmd at their approach.
2d July 1755
